DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based on a previous Restriction Requirement, claims 12-20 have been cancelled.  Claims 21-29 have been added as new.  
Claims 1-11 and 21-29 are currently pending and have been examined in this Non-Final Office Action below.

Claim Objections
The following claims are objected to due to the following informalities.  
Claims 1, 2, 3, 21 and 25 recite employment “app” and claim 2 additionally recites mobile “app” which contains an abbreviated form of the word "application” which for consistency purposes should refer to an application.  Appropriate correction is requested to “application.”  
Claims 7, 22 and 27 recite “rank…the employment[s] responsibilities” and “the highest ranked employment[s] responsibilities which contains an extraneous “s” and should be deleted so that it recites employment responsibilities. 
Additionally, claims 7, 22 and 27  also recite “identification of a predetermined number of “[the]” highest ranked employments responsibilities, which is suggested to just recite “a predetermined number of highest ranked employment responsibilities” for consistency purposes.  
Claim 21 recites obtaining employment information for previous positions of a candidate…collecting via the position interface…and a period of employment for “the previous position” which is singular, in view of claim 1 reciting to obtain the employment information for each of the previous positions would be a preferred correction for consistency purposes.
Claim 25 recites “[a] one or more machines…” which contains an extraneous “[a]” that should be deleted.
Claims 6, 7, 22, 26, and 27 recite a typographical error stating “responsibilitie[s] database” instead of “responsibility database” which their respective independent claims recite, and it is suggested to delete the extraneous “s” to correct the term for consistency purposes.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites “presenting….wherein the responsibilities interface includes suggested responsibilities identified for “the” previous position.  Similarly, “collecting….candidate performed for “the” previous position, contains improper antecedent basis.
Claim 25 recites “present a position interface…to the candidate” and “collect…for the previous position” which contains improper antecedent bases. 
Dependent claims 22-24, and 26-29 are also rejected for their dependencies to their respective independent claims in which they rely on.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 and 21-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without a practical application and significantly more.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).  Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.

Regarding Step 1,  
Step 1 addresses whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. Claims 1, 21 and 25 are independent. Claim 1 is directed to a system (machine), Claim 21 is directed toward a method (process) which all fall within one of the four statutory categories.  Although claim 25 is directed to computer readable media it does not explicitly exclude transitory signals in the claim language, nonetheless, according to the Specification ([0082]), the term "computer readable medium is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals”, thus Examiner acknowledges on record that Applicant’s claim 25 is directed to non-transitory computer readable medium which falls within one of the four statutory categories.  

Regarding Step 2A [prong 1], 
Step 2A [prong 1] addresses whether the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). 
Claims 1-11 and 21-29 are directed toward the judicial exception of an abstract idea.  Independent claim 1, also representative of independent claims 21 and 25 for the same abstract features, is provided below with the underlined limitations emphasized that correspond to the abstract ideas of the claimed invention:
Claim 1 (and Claims 21 and 25) An automated system [claim 1], method [claim 21], and computer readable media [claim 25] for creating resumes for candidates with limited candidate-generated information, the system, method and computer readable media comprising: 
a responsibility database configured to store responsibilities for employment positions of employers and 
one or more processors configured to: 
obtain employment information for previous positions of a candidate, via an employment app wherein, the one or more processors are configured to: 
present a position interface of the employment app to the candidate;
collect an employer name, a position title, a location, and a period of employment for the previous position of the candidate via the position interface;
retrieve suggested responsibilities from the responsibility database based on the employer name, the position title, the location, and the period of employment;
present a responsibilities interface of the employment app, the responsibilities interface includes the suggested responsibilities identified for the previous position;
collect, via the responsibilities interface, one or more selected responsibilities that the candidate performed for the previous position; and 
create a resume for the candidate utilizing the one or more selected responsibilities to reduce an amount of candidate-generated information from which the resume is created.
As the underlined claim limitations above demonstrate, independent claims 1, 21, and 25 are directed to the abstract idea of creating a resume for a candidate based on collected employment information.	
The Specification emphasizes that “job board enables an employer to include duties of a position and/or desired or required qualifications of job seekers for the position.  Some job seekers potentially still may have difficulty in conducting the job seeking process due to its overwhelming nature. For instance, even with a template in hand, a job seeker potentially may find it difficult to effectively convey their work experience in a resume in a manner that is attractive to employers as a result of forgetting some of the tasks they performed over time and/or not knowing how to describe the tasks they performed in a resume.  In turn, a job seeker may (1) spend an inordinate amount of time drafting a resume, (2) draft a resume that does not reflect their work experience, (3) draft a resume that is unattractive to employers, or (4) give up upon being overwhelmed by the drafting process.” (Specification; [0003-0004]).  
Consistent with the Specification, the underlined recited limitations encompass gathering employment information and creating a resume representative of the job seeker’s experience, which fall within “Certain Methods of Organizing Human Activities” grouping of abstract ideas since the steps relate to commercial or legal interactions including business relations between employers and potential candidates and also relates to managing personal behavior/relationships or interactions between a employers and potential candidates following certain rules/instructions for resume creation.  See MPEP §2106.04(a)(2)(II).
The focus of the claims are on “selecting certain information, analyzing it, and reporting or displaying the results of the analysis. That is all abstract.” (SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018)). See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) where collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea.   Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. 
Dependent claims 2-11, 22-24 and 26-29 merely reiterate the same abstract ideas with further embellishments, which are nonetheless directed towards fundamentally the same abstract ideas as indicated above. 

Regarding Step 2A [prong 2], 
Step 2A [prong 2] addresses whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d).  The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception.  In this case, the additional elements do not impose any meaningful limits.
Claims 1-11 and 21-29 fail to integrate the abstract idea into a practical application.  Independent claims 1, 21 and 25 include the following underlined and [bracketed] identified additional elements which do not amount to a practical application:
Claim 1 (and Claims 21 and 25) An automated system [claim 1], method [claim 21], and computer readable media [claim 25] for creating resumes for candidates with limited candidate-generated information, the system, method and computer readable media comprising: 
a responsibility database configured to store responsibilities for employment positions of employers and 
one or more processors configured to: 
obtain employment information for previous positions of a candidate, via an employment app wherein, the one or more processors are configured to: 
present a position interface of the employment app to the candidate;
collect an employer name, a position title, a location, and a period of employment for the previous position of the candidate via the position interface;
retrieve suggested responsibilities from the responsibility database based on the employer name, the position title, the location, and the period of employment;
present a responsibilities interface of the employment app, the responsibilities interface includes the suggested responsibilities identified for the previous position;
collect, via the responsibilities interface, one or more selected responsibilities that the candidate performed for the previous position; and 
create a resume for the candidate utilizing the one or more selected responsibilities to reduce an amount of candidate-generated information from which the resume is created.
The underlined [bracketed] additional elements of the limitations recited above in independent claims 1, 21 and 25 merely provide an abstract-idea-based-solution implemented with computer hardware and software components, recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
In light of the Specification, there is no indication that the claimed steps performed by the computer devices require any specialized computer hardware or particular machine, or invoke any inventive programming.  Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality.  
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
At best, the additional elements executing the steps merely pertain to using the computer components and additional elements as a tool to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., storing/collecting and presenting information) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h).
In this case, the claims merely involve automated steps executed by a computer/processor at a high-level of generality with no technical improvement to the functioning of the computer elements or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). The additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05(a & e).  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. 
Alternately, the steps of a responsibility database configured to store responsibilities for employment positions of employers amounts to storing data in a database, present a responsibilities interface of the employment app, the responsibilities interface includes the suggested responsibilities identified for the previous position amounts to sending/presenting/displaying data, which is insignificant extra-solution activity, see MPEP 2106.05(g).  Receiving and sending data by the computer using a computer network is considered one of the most basic functions of a computer. The recited additional elements do not impose any meaningful limits on practicing the abstract idea since they amount to no more than mere instructions at a high-level of generality to apply the judicial exception using a generic computer. 
Dependent claims  2-11, 22-24 and 26-29 merely reiterate the same abstract ideas using the same additional elements as recited above, without imposing any meaningful limits or any further practical application.
Therefore, the additional elements recited in the claimed invention individually, and even in combination, fail to integrate the recited judicial exception into any practical application since they do not impose any meaningful limits on practicing the abstract idea, and fail to integrate the judicial exception into any practical application.

Regarding Step 2B, 
Step 2B addresses whether the claims recite "significantly more" than the abstract idea. See MPEP §2106.05.
Claims 1-11 and 21-29 do not amount to significantly more than the abstract idea.  The additional elements recited above are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the computer is being used as a tool to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  
Additionally, re-evaluating the insignificant steps recited above, these elements are also determined to be well-understood, routine, and conventional. See MPEP 2106.05(d).  The legal precedent in Symantec, TLI and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicated that receipt and transmission of information over a computer network are a well-understood, routine, and conventional functions when claimed in a generic manner, as is the case here.  See also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (data gathering and displaying are well-understood, routine, and conventional activities).
Dependent claims  2-11, 22-24 and 26-29 merely reiterate the same abstract ideas using the same additional elements as recited above, without imposing any meaningful limits or any further practical application.
Additionally, the Specification describes the additional computer system in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components.  The claimed generic additional elements individually operate in their ordinary and conventional capacities to perform the well-understood, routine, and conventional functions of receiving data, determining data, transmitting data and generating data.  There is nothing in the Specification to indicate that the operations recited require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., receiving, processing and sending information. Indeed, the Federal Circuit, in accordance with Alice, has “repeatedly recognized the absence of a genuine dispute as to eligibility” where claims have been defended as involving an inventive concept based “merely on the idea of using existing computers or the Internet to carry out conventional processes, with no alteration of computer functionality.” Berkheimer, 890 F.3d at 1373.  See also Elec. Power Grp., 830 F.3d at 1355 (gathering, sending, monitoring, analyzing, selecting, and presenting information does not transform the abstract process into a patent eligible invention); Alice, 573 U.S. at 226 (“Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).  
Considered as an ordered combination, the additional elements add nothing that is not already present when the steps are considered separately. See Elec. Power Grp., 830 F.3d at 1354– 56 (holding that the sequence of gathering, analyzing, and displaying in real-time was abstract); Bozeman, 955 F.3d at 980–91 (holding that sequence of receiving, storing, receiving, and determining data and sending data based on the results of the determining did not transform the abstract idea into a patent-eligible invention).
Thus, after considering all claim elements, both individually and as an ordered combination, it has been determined that the claim as a whole, is not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea under 35 U.S.C. § 101.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-4, 8, 10-11, 21, 23, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over LING (US 20190012307) in view of LOVELL (US 20180075393).
Regarding Claims 1, 21 and 25,
	Ling discloses An automated system [claim 1], method [claim 21], and computer readable media [claim 25] including instructions when executed cause one or more machines for creating resumes for candidates with limited candidate-generated information, the system, method and computer readable media (Abstract; methods, systems, and machine-readable mediums that create custom resumes, and Figs. 1-8) comprising: 
a responsibility database configured to store responsibilities for employment positions of employers configured to (Fig. 7; [0048] The data layer may include one or more data storage entities or databases such as profile database 7050 for storing profile data, including both member profile attributes as well as profile data for various organizations (e.g., companies, schools, etc.), [0049] Information on job postings, job title information, context information, and résumé templates may be stored in résumé data and jobs database 7100); and 
one or more processors ([0051] FIG. 8 illustrates a block diagram of an example machine 8000 upon which any one or more of the techniques (e.g., methodologies) discussed herein may perform, [0051-0052] one or more hardware processors may be configured) configured to: 
obtain employment information for previous positions of a candidate, via an employment app ([0048] when a person initially registers to become a member of the social networking service, the person will be prompted to provide some personal information, educational background, employment history, skills, professional organizations, wherein Examiner interprets previous positions of a candidate as employment history, [0050] the social networking service/system 7000 provides an application programming interface (API) module with user interface module 7010 (web server API) and member interaction module 7200, wherein Examiner interprets employment app as the social networking service 7000 which collectively encompasses the API module 7040 with user interface 7010 and member interaction 7020 modules, see also [0050] types of applications, browser, mobile etc. and Fig. 7 below), wherein, the one or more processors ([0051-0052])are configured to: 

    PNG
    media_image1.png
    763
    528
    media_image1.png
    Greyscale

present a position interface of the employment app to the candidate ([0040] system may receive a selection of a job posting from a member, for example, through a job posting system provided by a social networking service 7000, [0050] the social networking service 7000 provides an application programming interface (API) module with the user interface module 7010  via which applications and services can access various data and services provided or maintained by the social networking service, see also [0046-0051]); 
collect an employer name, a position title, a location, and a period of employment for the previous position of the candidate via the position interface ([0040] At operation 6010 a system may receive a selection of a job posting from a member, for example, through a job posting system provided by a social networking service. At operation 6020 a blank résumé may be created from a template.  Templates may specify one or more slots, for example, one or more education slots, demographic data slots, experience slots.  Slots are portions of the résumé that are filled in by the social networking service and are distinguished from each other by the type of information that the social networking services fills into the slots. For example, education slots are filled with educational information, experience slots are filled in with work history, demographic slots by demographic information (name, contact information)… templates may be automatically selected by the social networking service based upon the job experiences and educational experiences scores, [0048] a member can provide information about various job titles the member has held with the same company or different companies, and for how long, this information can be used to infer or derive a member profile attribute indicating the member's overall seniority level, or seniority level within a particular company, [0022] For each experience, a job title, a location, a duration, or other information may be shown, [0032] Factors utilized for calculating a score for a job experience may include the position title, the number of years experience, and the company at which the user worked, see also Fig. 1; 1090 below for employer name, title, location and period of employment for previous positions, and  [0035-0037]); 

    PNG
    media_image2.png
    763
    709
    media_image2.png
    Greyscale


retrieve suggested responsibilities from the responsibility database based on the employer name, the position title, the location, and the period of employment ([0044] if <the job is a software engineering job> then <select experience from software engineering list>. This instructs the social networking service to fill in the experience slots for this job type with any experience with a job of the same type or any type that is in the list of related jobs. Other rules may select particular experiences based upon a number of hires by the company from an employer associated with a particular experience, an experience score, and the like. Templates may also specify rules about ordering of the experience field, [0032] experience score is tied to the employer name, position and how long the candidate has worked there, see also Fig. 1; 1090 above for employer name, title, location and period of employment for previous positions); 
present a responsibilities interface of the employment app, the responsibilities interface includes the suggested responsibilities identified for the previous position ([0050] the social networking service 7000 provides an application programming interface (API) module with the user interface module 7010 and member interaction module 7020, [0002] a user interface utilizing data to build context sensitive résumés, [0075-0076] Being determined to be related to the job title comprises the experience corresponding to an experience job title that matches the job title or is on a list of related job titles maintained by the social networking service, populating an experience slot from experience data of the member profile based upon the context of the job posting comprises selecting one of a plurality of past experiences from the member profile based upon the one of the plurality of past experiences being determined relevant to the company, see also [0063]); 
collect, via the responsibilities interface, one or more selected responsibilities that the candidate performed for the previous position ([0002] a user interface utilizing data to build context sensitive résumés, [0050] social networking service having modules/interfaces, [0063] wherein the context of the job posting comprises a company name that the member is applying to, and wherein populating an experience slot from experience data of the member profile based upon the context of the job posting comprises selecting one of a plurality of past experiences from the member profile based upon the one of the plurality of past experiences being determined relevant to the company); and 
create a resume for the candidate utilizing the one or more selected responsibilities to reduce an amount of candidate-generated information from which the resume is created ([0026] In generating the résumé, the system may fill in the contact information, the about statement, the member's picture and other items from member profile information. Education and experience slots may be filled first by relevant experience and education in order according to the sort schema, [0029] FIGS. 1-3 may refer to the same member with the same member profile, but the résumés may be generated for different positions or for different companies. As previously described, even within a particular section (experience, education, and the like) the experience and education may be reshuffled based upon context, [0030] the experience and education was selected based upon relevance to the job position, in other examples, the experience and education may be selected based upon relevance to the company that the member is applying to).

Although Ling discloses the steps of retrieving suggested responsibilities and creating a resume for the candidate using selected responsibilities, as recited above, Ling may not explicitly specify implementing these recited steps in real-time.
Nevertheless, Lovell, in the same field of endeavor of processing a user’s work experience and skills for resume generation and volunteer hour tracking, explicitly discloses to retrieve work/responsibility data in real time, and create, in real-time, a resume ([0121] system 10 tracks, records, compiles, generates and shares a professional profile embodying the work experience and skills that a candidate has achieved…Such a profile can feature h) a live feed/stream of latest actions and leadership experience (i.e. a real-time feed of user’s most recent contributions and activities), [0122] the processor 100 tracks the user’s presence, length of time spent, frequency, contributions and skill development on the spot, i.e., in real-time, [0143] the system 10 provides real-time/live view of a candidate's experience and resume, [0113] Both the user and the host receive real-time updates of the (user’s work/volunteer) action, [0119] the processor 100 generates and shows in a live activity feed that shows a user's profile. The processor 100 extracts the skill development and associated impact data the user's actions and displayed separately on the user's profile to generate a real-time/live view of user's experience, [0109] the processor 100 of the processor-based web application server 22 automatically populates a user's online profile in real-time or automatically generates user's “live/living” resume in real-time. As volunteer/user performs social and/or environment service, the processor 100 in communication with the processor 210 of the client device associated with the user automatically populates and updates the user's “live/living” resume or real-time resume to reflect user's actions, work experiences and skills in real-time. That is, the processor 100 populates/builds/generates an online profile without the user having to add information themselves, see also [0110-0118], and [0139]).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify Ling’s steps of retrieving suggested responsibilities and creating a resume for the candidate to further incorporate “real-time” into data retrieval and generation of a resume, as taught by Lovell. One of ordinary skill in the art would have been motivated to include receiving data in real-time and creating a resume in real-time for the benefit to “populate/build/generate an online profile without the user having to add information themselves” (Lovell; [0109]).

Regarding Claim 2,
Modified Ling discloses claim 1, as recited above.   
Ling further discloses: wherein the employment app presented by the one or more processors includes at least one of a mobile app and a mobile-friendly website for a touchscreen of a mobile device ([0050] The social networking service 7000 provides an application programming interface (API) module with the user interface module 7010 via which applications and services can access various data and services provided or maintained by the social networking service. Such applications may be browser-based applications. In particular, applications may reside and execute on one or more mobile devices (e.g., phone, or tablet computing devices) with a mobile operating system, [0047] An application logic layer may include one or more various application server modules 7040, which, in conjunction with the user interface module(s) 7010, generate various graphical user interfaces (e.g., web pages), [0002] a user interface utilizing data to build context sensitive résumés, [0017] The generated résumés may be editable by the members as part of one or more Graphical User interfaces (GUIs), [0054] Machine (e.g., computer system) 8000 may include a hardware processor 8002 (e.g., a central processing unit (CPU), the display unit 8010, input device 8012 and UI device 8014 may be a touch screen display, see also [0046-0051]).

Regarding Claim 3,
Modified Ling discloses claim 2, as recited above.   Ling further discloses:
wherein the employment app includes a plurality of interfaces including the position interface and the responsibilities interface configured to facilitate the one or more processors in quickly collecting the employment information and the selected responsibilities from the candidate ([0047] An application logic layer may include one or more various application server modules 7040, which, in conjunction with the user interface module(s) 7010, generate various graphical user interfaces (e.g., web pages) with data retrieved from various sources, Application layer may include résumé builder 7030 which may build a résumé as described herein. For example, résumé builder 7030 may implement the method of FIG. 6, and may build résumés such as shown in FIGS. 1-5).  
Examiner note:  The term “quickly” collecting the information is an “adverb” which provides no tangible threshold that distinguishes over collecting  versus quickly collecting. Thus, “quickly” does not narrow the patentable scope of the collecting process because it requires no measurable difference from the concept of merely  collecting the information already utilizing a processor/computer as disclosed above.

Regarding Claim 4,
Modified Ling discloses claim 1, as recited above.   
Ling further discloses wherein the one or more processors are configured to: present the position interface and the responsibilities interface a first time to collect the employment information for a first of the previous positions; and subsequently present the position interface and the responsibilities interface [a second time] to collect the employment information for a second of the previous positions ([0002] a user interface utilizing data to build context sensitive résumés for easily applying to job postings, [0017] The generated résumés may be editable by the members as part of one or more Graphical User interfaces (GUIs), As shown in FIG. 7, a front end may comprise a user interface module (e.g., a web server) 7010, [0035] As an example, to calculate the company relevance score for a job experience, each company may also have a matrix of job experiences and point values. For example, a company may. specify that computer programming positions from particular companies may have higher point values.  In some examples, this matrix may be manually entered by the company, but in other examples, it may be automatically created by the social networking service based upon current employees of the company. Thus if many of the current employees hold computer programming jobs and they previously worked for certain companies, then both programming jobs and previous experience at the certain companies may be ranked higher by being assigned more points, [0039-0040] The user can edit the resume, including the experience slot filled with work history). 
Although Ling discloses presenting the necessary interfaces to collect the necessary work experience information for each previous position held, which one of ordinary skill in the art would recognize in view of the generated custom resumes in Figs. 1-5 disclosed in Ling, the concept of collecting work experience information multiple times is rudimentary provided that the multiple previous work experiences from previous positions are collected in order to generate the custom resumes in Figs. 1-5, and there is an edit feature which allows the candidate to edit the resume as well, thus collecting a first and second time is apparent.  However, under a strictly conservative interpretation, Ling may not explicitly specify verbatim collecting work experiences a second time.  
Nonetheless,   it would have been obvious to one of an ordinary skill in the art, before the earliest filing date of the invention,  to duplicate the presenting the necessary interfaces to collect necessary work experience information for each previous position held, which would result in a second, third, fourth time etc. for collecting each previous position held with the motivation to iterate the process step by step in order to simplify the resume process so that any updates can be accomplished for collecting the required work experience information, wherein duplication of parts of an invention has been found obvious for one of ordinary skill in the art under MPEP 2144.04 VI directed to various common practices which has been considered routine expedients that support an obviousness rationale, including making integral, separable, duplication and resizing, or rearrangement of components for the benefit of optimizing the system design.

Regarding Claims 8, 23 and 28,
	Modified Ling discloses claims 1, 21 and 25 as recited above.   Ling further discloses: wherein the suggested responsibilities stored in the responsibility database are collectively modernized from employment responsibilities of historical postings to facilitate the one or more processors in creating the resume to be targeted for current positions ([0044] if <the job is a software engineering job> then <select experience from software engineering list>. This instructs the social networking service to fill in the experience slots for this job type with any experience with a job of the same type or any type that is in the list of related jobs (Examiner note: the suggested responsibilities collectively ‘modernized’ can be interpreted as using data of other related jobs under another suggested title in a new/updated context), Other rules may select particular experiences based upon a number of hires by the company from an employer associated with a particular experience, an experience score, and the like. Templates may also specify rules about ordering of the experience field, [0075-0076] populating an experience slot from experience data of the member profile based upon the context of the job posting comprises selecting one of a plurality of past experiences from the member profile based upon the one of the plurality of past experiences being determined relevant to the company, wherein being determined to be related to the job title comprises the experience corresponding to an experience job title that matches the job title or is on a list of related job titles, [0023] the selection of items included in the experience section and how those items are ordered may be context dependent. That is, the particular job position the member is applying for may change the selection and ordering of the member's experience.  This selection and ordering may be based upon lists stored by the social networking service that describe attributes about jobs identified by their job titles. The social networking service may have lists of relevant skills, related job titles, relevant education, and the like that correspond to those job titles. For example, for a software engineer, relevant skills may be coding, C, Java, and other programming skills. Continuing with the software engineering example, relevant job titles may include programmer, coder, developer, software engineer, product manager, see also [0024-0029]).

Regarding Claims 10,
Modified Ling discloses the system of claim 1, and Ling further discloses: wherein, upon receiving the employer name for one of the previous positions via the position interface, the one or more processors are configured to present a title interface that includes suggested titles for the employer name ([0048] a member can provide information about various job titles the member has held with the same company or different companies, and for how long, this information can be used to infer or derive a member profile attribute indicating the member's overall seniority level, or seniority level within a particular company, [0029] FIG. 2 shows a résumé similar to that of FIG. 1, but with different experience shown. In this case, Fixdex is shown ahead of ZS Associates and fewer positions are shown at Social Network Inc. FIG. 3 continues to shuffle the experience showing Golden Phase instead of ZS Associates. In some examples, FIGS. 1-3 may refer to the same member with the same member profile, but the résumés may be generated for different positions or for different companies, [0032] Factors utilized for calculating a score for a job experience may include the position title, the number of years experience, and the company at which the user worked, [0044] if <the job is a software engineering job> then <select experience from software engineering list>. This instructs the social networking service to fill in the experience slots for this job type with any experience with a job of the same type or any type that is in the list of related jobs. Other rules may select particular experiences based upon a number of hires by the company from an employer associated with a particular experience, an experience score, and the like. Templates may also specify rules about ordering of the experience field, [0075-0076] populating an experience slot from experience data of the member profile based upon the context of the job posting comprises selecting one of a plurality of past experiences from the member profile based upon the one of the plurality of past experiences being determined relevant to the company, wherein being determined to be related to the job title comprises the experience corresponding to an experience job title that matches the job title or is on a list of related job titles, see also [0030-0036] and [0061-0064]).

Regarding Claim 11,
Modified Ling discloses the system of claim 10, as recited above.  Ling further discloses: 
an employer-title database that stores the employer names and the position titles corresponding with the employer names (Fig. 7; [0048] The data layer may include one or more data storage entities or databases such as profile database 7050 for storing profile data, including both member profile attributes as well as profile data for various organizations (e.g., companies, schools, etc.), [0049] Information on job postings, job title information, context information, and résumé templates may be stored in résumé data and jobs database 7100); 
wherein, for one or more of the previous positions, the one or more processors are configured to retrieve the suggested titles based on the employer name ([0048] a member can provide information about various job titles the member has held with the same company or different companies, and for how long, this information can be used to infer or derive a member profile attribute indicating the member's overall seniority level, or seniority level within a particular company, [0029] FIG. 2 shows a résumé similar to that of FIG. 1, but with different experience shown. In this case, Fixdex is shown ahead of ZS Associates and fewer positions are shown at Social Network Inc. FIG. 3 continues to shuffle the experience showing Golden Phase instead of ZS Associates. In some examples, FIGS. 1-3 may refer to the same member with the same member profile, but the résumés may be generated for different positions or for different companies, [0032] Factors utilized for calculating a score for a job experience may include the position title, the number of years experience, and the company at which the user worked, [0044] if <the job is a software engineering job> then <select experience from software engineering list>. This instructs the social networking service to fill in the experience slots for this job type with any experience with a job of the same type or any type that is in the list of related jobs. Other rules may select particular experiences based upon a number of hires by the company from an employer associated with a particular experience, an experience score, and the like. Templates may also specify rules about ordering of the experience field, [0075-0076] populating an experience slot from experience data of the member profile based upon the context of the job posting comprises selecting one of a plurality of past experiences from the member profile based upon the one of the plurality of past experiences being determined relevant to the company, see also [0030-0036] and [0063]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LING (US 20190012307) in view of LOVELL (US 20180075393) in further view of SELVAKUMMAR (US 20110295759).
Regarding Claim 5, 
Modified Ling discloses claim 1, as recited above.   Ling further discloses wherein the one or more processors are configured to:
present a resume interface that includes the resume to enable the candidate to review formatting of the resume ([0002] a user interface utilizing data to build context sensitive résumés, [0017] The generated résumés may be editable by the members as part of one or more Graphical User interfaces (GUIs).  As shown in FIG. 7, a front end may comprise a user interface module (e.g., a web server) 7010, [0039] The social networking service may provide a GUI that allows a user to select one or more automatically generated résumés based upon templates…templates may be presented in a carousel, a flipbook (e.g., by viewing one résumé at a time with next and previous buttons that cycle through the choices), or other GUI selection for review. The user may then edit the resume for example, moving one or more sections, and items within sections around, changing the accomplishments, recommendations, top skills, wherein review formatting of the resume is interpreted as allowing the members to review the templates and arrangement of the resumes in which the generated resumes are editable by the member, see also [0045]).
Although Ling discloses presenting the resume to enable the candidate to review the formatting of the resume, and present a number of different résumé options based upon different templates, modified Ling does not explicitly specify formatting the resume in PDF and in standard paper size.  However, one skilled in the art to acknowledge that PDF format is a  common format for documents/resumes.  
Examiner note: Applicant’s Specification admits the purpose of PDF formatting and standard paper size is for aesthetic purposes: [0057] “The resume/posting generator formats the resume into a pdf document and/or a word processing document in a standard paper size such that the resume is attractive to and easily processed by potential employers.”  Since formatting a resume or file into a PDF format and standard paper size is a common format, they are not distinguishable over the prior art since Applicant has not invented a novel type of PDF formatting or novel type of producing a standard paper size, or any other new formatting technique other than utilizing these common formatting features for “aesthetic purposes” as admitted by the Specification. 
 Nonetheless, although common formatting features, modified Ling does not explicitly specify formatting the resume in PDF and in standard paper size, however, Selvakummar explicitly discloses: format the resume into a pdf document in a standard paper size ([0137] [0137] In step 1706, illustrated in FIG. 17, the document convertor 338 software program, illustrated in FIG. 3, converts the transferred resume document to a standardized format. Since a variety of document formats, such as Microsoft Word and Adobe Portable Document Format (PDF), wherein standard paper size is interpreted as Microsoft word and/or PDF format)).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify the resume system of Ling & Lovell to further incorporate formatting the resume into standardized format such as PDF and WORD as taught by Selvakummar. One of ordinary skill in the art would have been motivated to include the features of Selvakummar for the benefit of “conversion of the content contained within such documents to a standardized text format in order to facilitate further processing.” (Selvakummar; [0137]). 

Claims 6 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over LING (US 20190012307) in view of LOVELL (US 20180075393) in further view of LUCAS (US 20110055101).
Regarding Claims 6 and 26,
Modified Ling discloses claims 1 and 25, as recited above.  Although Ling discloses the responsibilities database (Fig. 7), it does not explicitly specify organizing links between the responsibilities and the employment positions of the employers within the responsibilities database.
Nonetheless, in the same field of endeavor for job career employment systems, Lucas specifically discloses: 
construct the responsibilities database and organize links between the responsibilities and the employment positions of the employers within the responsibilities database ([0028] In the example of an interactive table (database), the table only displays information which is selected by the user A 120A, while preventing other extemporaneous information from being displayed, thereby allowing the user A 120A to view pertinent information in a clear and concise manner. For example, if the user A 120A selects one of the job levels, only the responsibilities and requirements associated with the selected job level are displayed. Alternatively, if the user A 120A selects one of the job experience requirements or job responsibility requirements, the table may display only the selected job experience or responsibility requirement across each of the job levels. An interactive table for providing job information in a clear and concise manner may be discussed in more detail in FIGS. 10A-B below, [0030] The administrator 110 maintains database storing the business function identifiers, job identifiers, job levels and the associated experience requirements and responsibility requirements. The database of job levels and associated requirements may be compiled by the administrator 110 by aggregating disparate job information located throughout the organization. The information may be aggregated across both geographic locations of the organization and/or departments of the organization. In addition, the administrator 110 may use an automated process to retrieve the job levels and associated requirements from various data sources within the organization. For example, the administrator 110 may configure one or more data feeds from relevant data sources within the organization. The data feeds may provide updated data to the system 100 whenever the data sources are modified, also see [0049], [0050], [0053], [0059], and [0063]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify the resume system of Ling & Lovell to further incorporate organizing links between the responsibilities and the employment positions of the employers within the responsibilities database as taught by Lucas.  One of ordinary skill in the art would have been motivated to include the features of Lucas for the benefit of “preventing other extemporaneous information from being displayed, thereby allowing the user to view pertinent information in a clear and concise manner.” (Lucas; [0028]). 

Claims 9, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over LING (US 20190012307) in view of LOVELL (US 20180075393) in further view of KOLBER (US 20130097093).
Regarding Claims 9, 24 and 29,
	Modified Ling discloses claims 1, 21 and 25 as recited above.   Ling further discloses: wherein the suggested responsibilities stored in the responsibility database are collectively localized based on employment responsibilities of historical postings […] to facilitate the one or more processors in creating the resume (Fig 7; [0048-0049] discussing the job data stored in the databases (Examiner note: collectively ‘localized’ data is interpreted as the data stored in the database which is contained and local to the machine/computer/server the database is stored on, thus the database containing encompasses the term collectively localized), [0041] At operation 6040 the context of the job posting may be determined. The context may include the context of the job (e.g., the job title, job location, and the like), context of the company posting the job (e.g., location, number of employees, company name, industry, [0043] experience slots for the resume can be populated based on a template rule, such as  if <the job is a software engineering job> then <select experience from software engineering list>. This instructs the social networking service to fill in the experience slots for this job type with any experience with a job of the same type or any type that is in the list of related jobs. Other rules may select particular experiences based upon a number of hires by the company from an employer associated with a particular experience, an experience score, [0044] At operation 6070, the insights slots may be populated. The template may specify which insights that are displayed on a particular résumé. For example, “<member name> knows <number of connections> that are employed by <company name>.” The system may determine the blanks by social networking data, [0045] The system may display the résumé and allow members to edit the résumé. The system may also present a number of different résumé options based upon different templates and the member may select which one they prefer, see also [0023-0030]).
	Although modified Ling discloses the suggested responsibilities stored in the database are collectively localized based on employment responsibilities of historical postings in creating the resume as recited above, it does not explicitly specify the responsibility data based on historical postings for different geographic locations to facilitate the one or more processors in creating the resume for a preferred location of the candidate.
Nonetheless, Kolber discloses wherein the suggested responsibilities stored in the responsibility database are collectively localized based on employment responsibilities of historical postings for different geographic locations to facilitate the one or more processors in creating the resume for a preferred location of the candidate ([0137] At step 324, CuzieMatch matches up Employer's CSOs by searching the databases of candidate CPOs. Each match is based on the Career Requirements section that exist in parallel in the employer CSO and candidate CPO forms stored in the databases, [0133] The Candidate chooses how many miles he prefers to work from home or a future location, and then chooses country, City and zip code of his residence, [0147] At step 350, CSOs are matched up against a database of CPOs, [0177] (b) Career Role--User should start typing in, and the system searches its Career Role database and autosuggests choices for this purpose, the user should then click on a selection, [0180] The Employer provides the location where the open position is available; Candidate provides the preferred location for work--if the Candidate's preferred location for work is in the same location as the Employer, a match is rendered for this criteria).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify the resume system of Ling & Lovell to further incorporate using data based on different geographic locations for a preferred location of the candidate, as taught by Kolber. One of ordinary skill in the art would have been motivated to include using data based on geographic locations for a preferred location of the candidate so that the matched location of the employer and candidate would provide a more realistic candidate that is willing to actually relocate to the preferred location which coincides with the employer job location posting.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Relevant Prior Art:
US 20190019160 Method and system for managing, matching, and sourcing employment candidates in a recruitment campaign
US 20140289142 Method Apparatus and System for Evaluating A Skill Level of A Job Seeker
Gil, Jorge Martínez et al. “Recommendation of Job Offers Using Random Forests and Support Vector Machines.” EDBT/ICDT Workshops (2018).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LAURA YESILDAG whose direct telephone number is (571) 270-5066 and part-time work schedule is generally Monday, Thursday and Friday, from 9:00 AM - 5:00 PM ET.  
If attempts to reach the Examiner are unsuccessful for any urgent matter that needs immediate attention, the Examiner’s Supervisor, LYNDA JASMIN, can be reached at (571) 272-6782.  
Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing authorization for Internet Communication in order to receive email communication from the Examiner, please file the form accessed at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access

/LAURA YESILDAG/Patent Examiner, Art Unit 3629